Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 03/28/2022.
Claims 1-20 are pending.
Claims 1-12, 14-15, 17-18 and 20 have been amended.

SPECIFICATION
The applicant’s arguments/remarks filed on 03/28/2022 regarding specification have been fully considered and persuasive. The applicant amended the specification. The objections in this regard have been withdrawn.

CLAIM OBJECTIONS
The applicant’s arguments/remarks filed on 03/28/2022 regarding Objection to the claims have been fully considered and persuasive. The applicant amended the claims 1 and 20, and removed the dots. The objections in this regard have been withdrawn. The applicant changed Webservice and webservices to be web_service and web_services. The objections in this regard have been withdrawn.

35 U.S.C. 112 (f) Interpretation
The applicant’s arguments/remarks filed on 04/09/2021 regarding 112 (f) indication have been fully considered and persuasive. The applicant amended the claims and deleted the identified means-plus-function claim language, such as: “webservice management system” , “platform interface gateway”, and “infrastructure management system” in claim 20. As a result, the claims no longer invoke 35 U.S. C. 112 (f).  	
The claim interpretation in this regard has been withdrawn.

35 U.S.C. 112 (a) Claim Rejection
The applicant’s arguments/remarks filed on 04/09/2021 regarding 112 (a) rejection have been fully considered and persuasive. The applicant amended the claims and deleted the identified means-plus-function claim language, such as: “webservice management system” , “platform interface gateway”, and “infrastructure management system” in claim 20. As a result, the amended claims overcome 35 U.S. C. 112 (a) rejection.  	
The claim rejection in this regard has been withdrawn.

35 U.S.C. 112 (b) Claim Rejection
The applicant’s arguments/remarks filed on 04/09/2021 regarding 112 (b) rejection have been fully considered and persuasive. The applicant amended the claims and deleted the identified means-plus-function claim language, such as: “webservice management system” , “platform interface gateway”, and “infrastructure management system” in claim 20. As a result, the amended claims overcome 35 U.S. C. 112 (b) rejection.  	
The claim rejection in this regard has been withdrawn.

Response to Arguments
REJECTION OF CLAIMS 1-18, AND 20 UNDER 35 U.S.C. 103
Applicant Arguments
As to claim 1 and claim 20, applicant argues that Robertson and Paten fail to teach “analyzing the set of web_service resource definitions and identifying a set of potentially used web services used by the web service resource definitions and for each used web service, determining a probability of usage”.
Applicant argues that Robertson fails to teach or suggest any such identification of other web services used by a particular web service. Robertson teaches “systems are decomposed into many cooperating smaller services” and offers no teaching into actions performed. And Robertson does not teach determining a probability of usage. 
As to claim 6, Robertson and Patel fail to teach “wherein the web service function call request is received in the form of a web service query; and wherein executing the web service function call request within the web service hosting platform comprises generating a set of webserver query results in response to the web service query, and automatically selecting one of the set of web service query results as an invoked web service, and executing the invoked web service on the web service instance”, that results in responding to the web service function call request with a result of the web service as specified in claim 1. Accordingly, claim 6 addresses the use of web service query in generating a web service response. Robertson teaches an API used in querying information about a deployed service. Robertson fail to teach selecting a result of a web service query and then executing a web service that was a result of that query.
Examiner’s Response
The applicant’s arguments/remarks filed on 03/28/2021 regarding claims 1 and 7-10 have been fully considered but are moot in view of the new ground(s) of rejection. The above limitation is taught by previous art and newly cited art, Ma et al. (hereinafter referred to as Ma) (Jiangang Ma, Yanchun Zhang, Jing He, “Efficiently Finding Web Services using a Clusting Semantic Approach”, CSSSIA 2008, April 22, 2008 ACM).
As to claim 1 and claim 20, as recited by Ma, “ABSTRACT, “capture the semantics hidden behind the words in a query, and the descriptions in the service, so that service matching can be carried out at the concept level”; and INTRODUCTION, “address the issue of efficiently finding Web services on the web”; 4.3 Finding Services Based on PLSA, “ if the objective of a service user, represented by a query, is closely associated to some web services, the query and the services are expected to be mapped to some given factors with higher probability, compared to others with lower probability”, Ma teaches “analyzing the set of web_service resource definitions and identifying a set of potentially used web services used by the web service resource definitions and for each used web service, determining a probability of usage”.
As to claim 6, as recited in paragraph [0122],  paragraph ¶ [0269], This admin API also allows one to query about a deployed service, and especially to obtain sufficient identifying information to establish contact with a specific deployed service; through function calls to APIs; paragraph  ¶ [0513], ,  “XML-document-based Web Service architectures allow remote invocation of network services on the Internet”, Robertson teaches querying a service, executing web service function call, and selecting and deploying service. Thus Robertson teaches “ the web service function call request is received in the form of a web service query; and wherein executing the web service function call request within the web service hosting platform comprises generating a set of webserver query results in response to the web service query, and automatically selecting one of the set of web service query results as an invoked web service, and executing the invoked web service on the web service instance”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatenable over Robertson et al. (hereinafter referred to as Robertson) (U. S. Pub. No. 2003/0144894A1), in view of Patel et al. (hereinafter referred to as Patel)(U. S. Pub. No. 2014/0136936A1), and in view of Ma et al. (hereinafter referred to Ma) (Jiangang Ma, Yanchun Zhang, Jing He, “Efficiently Finding Web Services using a Clusting Semantic Approach”).
As to claim 1, Robertson teaches a method for a web_service hosting platform (See at least ABSTRACT,  ¶ [0506], and ¶ [0513], “method and software product for balancing resource services are always available to match the desired work to be done”; “method and system for providing a distributed service hosting infrastructure platform(dSHIP)”; “While XML-document-based web service architectures allow remote invocation of network services on the Internet”) and, for each used web service, determining a probability of usage (See at least ¶ [0535], “All participants within the dSHIP universe should have identities and accounts established in order for them to participate”), scaling the set of used web service of the set of web service resource definitions within the web service hosting platform based on the probability of usage for each potentially used web service (See at least ¶ [0513], ¶ [0540], and ¶ [0550], “While XML-document-based Web Service architectures allow remote invocation of network services on the Internet”;  “dSHIP provides a hosting model for providers of services to deploy their services onto managed hardware resources and in accordance with another., dSHIP provides a lookup capability for service consumers to find and access services from devices with Internet access”; “The usual case is where invoking the client methods forwards the calls to the server implementation” (But there are also other less typical scenarios where invoking the client interface results in interaction with more than one server object out there)).
Although Robertson teaches the substantial features of the claimed invention, Robertson fails to expressly teach wherein responsive to a web service function call associated with one of the set of web service resource definitions, executing the web service function call within the web service hosting platform; analyzing the set of web service resource definitions and identifying a set of potentially used web services used by the web service resource definitions and, for each used web service, determining a probability of usage.
In analogous teaching, Patel exemplifies this wherein Patel teaches wherein responsive to a web service function call (See at least ¶ [0027], “Communication between computing devices in a client-server relationship may be initiated by a client sending a request to the server asking for access to a particular resource or for particular work to be performed” ) processing the webservice resource definition (See at least ¶ [0029], and ¶ [0032], “The message can contain an information resource. A resource is information that can be identified by a uniform resource identifier (URL) and may be a file, a dynamically generated query result”; “implemented  using, for example, HTTP, XML, and JSON. Instead of requiring a well-defined message to a particular resource, REST may simply request a specific resource(processing the resource)”) associated with one of the set of web service resource definitions (See at least ¶¶ [0081], “using the WEBSERVICE function instantiates an HTTP GET request using the URL string of the cell providing the argument for web function (and even sheet data from other cells)”); executing the web service function call within the web service hosting platform (See at least ¶¶ [0076], “The WEBSERVICE function calls the web service located and the URL(623) and receives a response from the web service (624)”); and ¶ [0081], “using the WEBSERVICE function instantiates an HTTP GET request using the URL string of the cell providing the argument for web function (and even sheet data from other cells”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).
Although Robertson and Patel teach the substantial features of the claimed invention, Robertson and Patel fail to expressly teach wherein analyzing the set of web service resource definitions and identifying a set of potentially used web services used by the web service resource definitions and, for each used web service, determining a probability of usage.
In analogous teaching, Ma exemplifies this wherein Ma teaches analyzing the set of web service resource definitions and identifying a set of potentially used web services used by the web service resource definitions(See at least ABSTRACT, “capture the semantics hidden behind the words in a query, and the descriptions in the service, so that service matching can be carried out at the concept level”; and INTRODUCTION, “address the issue of efficiently finding Web services on the web”) and, for each used web service, determining a probability of usage (See at least 4.3 Finding Services Based on PLSA, “ if the objective of a service user, represented by a query, is closely associated to some web services, the query and the services are expected to be mapped to some given factors with higher probability, compared to others with lower probability”).
Thus, given the teaching of Ma, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ma, method of efficiently finding web services using a clustering semantic approach, into Patel, spreadsheet functions to call API resources, and Robertson, system and method for creating and managing service hosting networks, for a system or method for finding web services. One of the ordinary skills in the art would have been motivated because the system or method can be used to efficiently find web services (See Ma: ABSTRACT).

As to claim 2, Robertson, Patel and Ma teach the method of claim 1. Robertson further teaches wherein scaling the set of potentially used web service of the set of web service resource definitions with in the web service hosting platform comprises automatically providing a set of function call interfaces that comprise at least a command line interface and a library interface (See at least ¶[0269], ¶ [0369], and ¶ [0574], “Under programmatic calls to simple interfaces, any software service that one can invent and implement in Java code may be loaded into and executed on any host CPU out there in this massive complex. To arbitrary nodes through function calls to APIs”; “in order to use the hosting platform . Some of these may be Jini services, while others may be distributed in more conventional library form to users  in order to bootstrap the entire works”; “Even a command-line interface might be provided. It would allow browsing so-discovered Jini Lookup services and query for services matching criteria”); and Patel teaches wherein the webservice function call request  is received through at least one of the set of function call interfaces (See at least ¶ [0028], and ¶ [0081], “An application programming interface(API) may be incorporated to provide a software-to-software interface that enables applications to communicate over the network 130”; “using the WEBSERVICE function instantiates an HTTP GET request using the URL string of the cell providing the argument for web function (and even sheet data from other cells”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 3, Robertson, Patel and Ma teach the method of claim 1, Robertson further teaches scaling the set of potentially used web service of the set of web service resource definitions with in the web service hosting platform comprises automatically providing a set of function call interfaces that comprise at least a command line interface (See at least ¶[0269],  ¶ [0369], and ¶ [0574], “Under programmatic calls to simple interfaces, any software service that one can invent and implement in Java code may be loaded into and executed on any host CPU out there in this massive complex. To arbitrary nodes through function calls to APIs”; “in order to use the hosting platform . Some of these may be Jini services, while others may be distributed in more conventional library form to users  in order to bootstrap the entire works”; “Even a command-line interface might be provided. It would allow browsing so-discovered Jini Lookup services and query for services matching criteria”); and Patel teaches wherein the webservice function call request  is received through at least one of the set of function call interfaces (See at least ¶ [0028], and ¶ [0081], “An application programming interface(API) may be incorporated to provide a software-to-software interface that enables applications to communicate over the network 130”; “using the WEBSERVICE function instantiates an HTTP GET request using the URL string of the cell providing the argument for web function (and even sheet data from other cells”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 4, Robertson, Patel and Ma teach the method of claim 3, Robertson further teaches scaling the set of potentially used web service of the set of web service resource definitions with in the web service hosting platform comprises automatically providing manual documentation through the command line interface to the set of web services of the web service hosting platform (See at least ¶[0269],  ¶ [0369], and ¶ [0574], “Under programmatic calls to simple interfaces, any software service that one can invent and implement in Java code may be loaded into and executed on any host CPU out there in this massive complex. To arbitrary nodes through function calls to APIs”;  “in order to use the hosting platform . Some of these may be Jini services, while others may be distributed in more conventional library form to users  in order to bootstrap the entire works”; “Even a command-line interface might be provided. It would allow browsing so-discovered Jini Lookup services and query for services matching criteria”).

As to claim 5, Robertson, Patel and Ma teach the method of claim 1, Patel further teaches wherein further comprising, providing a query interface to the set of web_services, which comprises generating a set of webserver query results in response to a web_service query(See at least ¶ [0355], and ¶ [0489], “The consumer might ask the service for its rate and it recursively asks the subordinate services for their rates, then sends a response back to the called returned a post plus answer”; “The primary API method allows a request to start a service executing in the service container. And allow one to query whether the service is in a quiescent state”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 6, Robertson, Patel and Ma teach the method of claim 1. Robertson further teaches wherein providing a query interface to the set of web_services; wherein the web service function call request is received in the form of a web service query; and wherein executing the web service function call request within the web service hosting platform comprises generating a set of web server query results in response to the web service query (See at least ¶ [0122], ¶ [0269], This admin API also allows one to query about a deployed service, and especially to obtain sufficient identifying information to establish contact with a specific deployed service; through function calls to APIs.); and automatically selecting one or the set of webservice query results as an invoked web service, and executing the invoked web service on the web service instance (See at least ¶ [0513], and ¶ [0548],  “XML-document-based Web Service architectures allow remote invocation of network services on the Internet”; “An inventory database and query interfaces allow service suppliers to see what containers are available”).

As to claim 7, Robertson, Patel and Ma teach the method of claim 6. Robertson further teaches wherein selecting one of the set of web_service query results selects the invoked web_service at least partially based on web_service popularity ranking (See at least ¶ [0002], and ¶ [0004], “As web services gain in popularity, being able to harness these sources of information is becoming of interest to many data consumers”;  “WEBSERVICE(url) is used to make an asynchronous web service call, allowing the spreadsheet calculations to continue processing while the request is being processed. Once processed, the result is returned to the spreadsheet application”).

As to claim 8, Robertson, Patel and Ma teach the method of claim 6. Patel further teaches wherein further comprising tracking usage of the web_services (See at least ¶ [0270], and ¶ [0273], “Customers (the service suppliers) are free to explore any models they desire, whether those be flat-pricing pay-as-you-go usage-based”; “Most web usage currently follows a fairly simple straight-line interaction from the human user to a corporate silo”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 9, Robertson, Patel and Ma teach the method of claim 8. Robertson further teaches wherein further comprising proactively scaling web_service instances of at least one web_service in response to usage of the web_service (See at least ¶ [0345], ¶ [0460], and ¶ [0579], “helps customers get to market quicker and scale on demand, avoiding the months-long agony of hardware procurement; that can scale to accommodate access by millions of users”; “dSHIP hopes to scale up to the very large access volumes to the directory that could occur in a system such as this that exposes network services to consumers on the public internet”).

As to claim 10, Robertson, Patel and Ma teach the method of claim 8. Robertson further teaches wherein further architecting deployment of a set of web_services used in combination in response to tracked usage of the web_services (See at least ¶ [0224], and ¶ [0273], “the user can start and stop the deployments in the management domain, as well as add and remove deployments. As stated earlier, a deployment is a logical grouping of services. A management domain contain such deployments”; “In fact some of the OSS(operational Support System architecture) microservices could be made available for usage based sale”).

As to claim 11, Robertson, Patel and Ma teach the method of claim 8. Robertson further teaches wherein the web_service resource definition (See at least ABSTRACT, “Sticky services are defined as services that you know you want to have available as resources and as such they need to be present in the environment of cooperative applications”) comprises usage billing configuration; wherein tracking usage of the web_service comprises tracking usage by a second account (See at least  
¶ [0273], “In fact some of the OSS(operational Support System architecture) microservices could be made available for usage based sale”); and further comprising generating a billing report according to usage of the second account and the usage billing configuration (See at least ¶ [0605], “The consumer can set several threshold parameters in the configuration of the payment agent in order to set the criteria for when the agent can freely release funds and when the agent should first ask the user for confirmation”).

As to claim 12, Robertson, Patel and Ma teach the method of claim 1. Robertson further teaches wherein further comprising analyzing combined usage of a first web_service and a second web_service (See at least ¶ [0038], “systems are decomposed into many cooperating smaller services. This increases service number. In order to provide for resuse of programming and also of runtime resource usage, some of the services in the inside-out approach are infrastructure services” ), and architecting deployment of the first and second web_services based on the combined usage of the first webservice and the second web_service (See at least ¶ [0585], “use of a managed hosting model supporting deployment of third-party services onto leased, managed computer, storage and network resources”; “exposing of APIs of such managed hosting resources and real-time deployment of services onto those resource through API calls. Offering of a simple API that allows flow of money from account to account in complex value chains, placing the whole system on a sound economic footing”),

As to claim 13, Robertson, Patel and Ma teach the method of claim 12. Robertson further teaches wherein combined usage is determined by temporal proximity of invocation by an account instance (See at least ¶ [0581], “The dSHIP concept of service lookup based on proximity within a mathematical coordinate system (e.g. longitude/latitude of Earth coordinates)”).

As to claim 14, Robertson, Patel and Ma teach the method of claim 12. Robertson further teaches wherein combined usage is determined through detecting usage of at least a second web_service by a first web_service (See at least ¶ [0585], “use of a managed hosting model supporting deployment of third-party services onto leased, managed computer, storage and network resources; exposing of APIs of such managed hosting resources and real-time deployment of services onto those resource through API calls. Offering of a simple API that allows flow of money from account to account in complex value chains, placing the whole system on a sound economic footing”); and wherein architecting deployment can comprise automatically instantiating an instance of the second web_service in coordination with instantiation of an instance of the first web_service (See at least ¶ [0133], and ¶ [0585], “The Angel Host service will then use the URL and class name information to instantiate a new Angel instance. Out approach to accomplishing this instantiation is to use the URLClassLoader class)”; “use of a managed hosting model supporting deployment of third-party services onto leased, managed computer, storage and network resources; exposing of APIs of such managed hosting resources and real-time deployment of services onto those resource through API calls. Offering of a simple API that allows flow of money from account to account in complex value chains, placing the whole system on a sound economic footing”).

As to claim 15, Robertson, Patel and Ma teach the method of claim 12. Robertson further teaches wherein instantiating the instance of the second web_service in coordination with instantiation of an instance of the first webservice comprises colocating instance of the first and second web_service (See at least ¶ [0115],  ¶ [0133], and ¶ [0581], “The Angel Host service will then instantiate a new Angel instance. This replacement Angel then uses the service ID to locate the service that is now responsible for”; “The Angel Host service will then use the URL and class name information to instantiate a new Angel instance. Out approach to accomplishing this instantiation is to use the URLClassLoader class)”;  “The dSHIP concept of service lookup based on proximity within a mathematical coordinate system (e.g. longitude/latitude of Earth coordinates”).

As to claim 16, Robertson, Patel and Ma teach the method of claim 1. Patel further teaches wherein further comprising caching a response to a function call and returning the cached response to second corresponding function call (See at least ¶ [0004], “WEBSERVICE is used to make an asynchronous web service call, allowing the spreadsheet calculations to continue processing while the request is being processed. Once processed, the result is returned to the spreadsheet application. ON entry, the spreadsheet application employs a caching mechanism to cache any previous calls for a short duration to improve performance”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 17, Robertson, Patel and Ma teach the method of claim 12. Patel further teaches wherein further comprising providing a generic interface to a set of web_services (See at least ¶ [0004], and ¶ [0028], “WEBSERVICE is used to make an asynchronous web service call”; “An application program interface (API) may be incorporated to provide a software-to-software interface that enables applications to communicate over the network 130”); Robertson further teaches wherein when the web_service function call request is to the generic interface, dynamically selecting a selected web_service of a set of compatible web_services; and wherein executing the web_service function call request on a web_service instance comprises executing the selected web_service (See at least ¶ [0056], ¶ [0269], “this keeps the monitored local environment going with whatever set of services were dynamically deployed”; “Under programmatic calls to simple interfaces,  any software service that one can invent and implement in Java code may be loaded into and executed on any host CPU. to arbitrary nodes through function calls to APIs”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, and Ma, method of efficiently finding web services using a clustering semantic approach, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).

As to claim 18, Robertson, Patel and Ma teach the method of claim 1. Robertson further teaches wherein the web_service resource definition includes a function definition and configuration definition (See at least ABSTRACT, ¶ [0044],  and ¶ [0605], “to have available as resources and as such they need to be present in the environment of cooperative applications”; “these use system wide resources to function. In general the pattern will be chosen which best supplies degree of survivability assurance desired with the lowest overall cost of extra network /server resources”; “The consumer can set several threshold parameters in the configuration of the payment agent in order to set the criteria for when the agent can freely release funds and when the agent should first ask the user for confirmation”).

As to claim 20, Robertson teaches a system for a function-as-a-service platform comprising: a processor and non-transitory memory configured with computer-readable instructions that when executed cause the system to: for a set of web_services created by a set of distinct accounts of the platform(See at least ABSTRCT, ¶ [0506], and ¶ [0513], “method and software product for balancing resource services are always available to match the desired work to be done”; “method and system for providing a distributed service hosting infrastructure platform(dSHIP)”; “While XML-document-based web service architectures allow remote invocation of network services on the Internet”), scale the set of web_services based in part on the probability of usage of web_services (See at least ¶ [0513], ¶ [0540], and ¶ [0550], “While XML-document-based Web Service architectures allow remote invocation of network services on the Internet”;  “dSHIP provides a hosting model for providers of services to deploy their services onto managed hardware resources and in accordance with another., dSHIP provides a lookup capability for service consumers to find and access services from devices with Internet access”; “The usual case is where invoking the client methods forwards the calls to the server implementation. (But there are also other less typical scenarios where invoking the client interface results in interaction with more than one server object out there”).
Although Robertson teaches the substantial features of the claimed invention, Robertson fails to expressly teach wherein receive a webservice resource definition, process the web_service resource definition, and instantiate a webservice of the webservice resource definition within the function-as-a-service, analyze the web service resource definition and identify a set of potentially used web services, determine a probability of usage for each potentially used web service
In analogous teaching, Patel exemplifies this wherein Patel teaches wherein  receive a webservice resource definition(See at least ¶ [0027], “Communication between computing devices in a client-server relationship may be initiated by a client sending a request to the server asking for access to a particular resource or for particular work to be performed” ), process the web_service resource definition (See at least ¶ [0029], and ¶ [0032], “The message can contain an information resource. A resource is information that can be identified by a uniform resource identifier (URL) and may be a file, a dynamically generated query result”; “implemented  using, for example, HTTP, XML, and JSON. Instead of requiring a well-defined message to a particular resource, REST may simply request a specific resource(processing the resource)”); instantiate a webservice of the webservice resource definition within the webservice hosting platform (See at least ¶ [0081], “using the WEBSERVICE function instantiates an HTTP GET request using the URL string of the cell providing the argument for web function (and even sheet data from other cells)”).
Thus, given the teaching of Patel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Patel, spreadsheet functions to call API resources, into  Robertson, system and method for creating and managing service hosting networks, for a system or method for functions to call. One of the ordinary skills in the art would have been motivated because the system or method can be used to enable interactivity with web services and manipulation of data retrieved from a web service call (See Patel : ABSTRACT).
Although Robertson and Patel teach the substantial features of the claimed invention, Robertson and Patel fail to expressly teach wherein analyze the web service resource definition and identify a set of potentially used web services, determine a probability of usage for each potentially used web service.
In analogous teaching, Ma exemplifies this wherein Ma teaches wherein analyze the web service resource definition and identify a set of potentially used web services (See at least ABSTRACT, “capture the semantics hidden behind the words in a query, and the descriptions in the service, so that service matching can be carried out at the concept level”; and INTRODUCTION, “address the issue of efficiently finding Web services on the web”) determine a probability of usage for each potentially used web service (See at least 4.3 Finding Services Based on PLSA, “ if the objective of a service user, represented by a query, is closely associated to some web services, the query and the services are expected to be mapped to some given factors with higher probability, compared to others with lower probability”).
Thus, given the teaching of Ma, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ma, method of efficiently finding web services using a clustering semantic approach, into Patel, spreadsheet functions to call API resources, and Robertson, system and method for creating and managing service hosting networks, for a system or method for finding web services. One of the ordinary skills in the art would have been motivated because the system or method can be used to efficiently find web services (See Ma: ABSTRACT).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatenable over Robertson, in view of Patel, in view of Ma, further in view of Brown et al. ( hereinafter referred to Brown) ( U. S. Pub. No. 2006/0111880A1).
As to claim 19, Robertson, Patel and Ma teach the method of claim 18. However, Robertson, Patel and Ma fail to expressly teach wherein configuration definition can include namespace configuration, permissions, usage limits, and documentation.
In analogous teaching, Brown exemplifies this wherein Brown teaches wherein configuration definition can include namespace configuration, permissions, usage limits, and documentation (See at least ¶ [0135], ¶ [0598], ¶ [0643], “Setting Schema is the XSD for the configuration parameters on components, ports and wires,  manage security permissions to the SDM service”; “The service definition model (SDM) provides a namespace and context for describing operations processes (documentation) and an API for application introspection and control of application resources”).
Thus, given the teaching of Brown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Brown, architecture for distributed computing system and applications, into Ma, method of efficiently finding web services using a clustering semantic approach, and Patel, spreadsheet functions to call API resources, and Robertson, system and method for creating and managing service hosting networks for a service definition model. One of the ordinary skills in the art would have been motivated because the service definition model can be used to dictate how functional operations within the service definition model are to be specified (See Brown : ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2456
06/30/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456